DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16,2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered. 
3. 	Claims 1-15 and 21-25 are currently pending and are rejected for the reasons set forth below.
	
Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).



5.	Claims 1-15 and 21-25 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

6. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 11-15 are directed to a computer-implemented method (i.e., process) and claims 1-10, 21-25 are directed to a computer system (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: For independent claim 1, the specific limitations that recite an abstract idea are “receive … , a communication, the communication defining a trusted list containing electronic contact credentials for a plurality of members of a group; send one or more electronic messages, … , to members of the group using the electronic contact credentials for each such member of the group; after sending the electronic messages, receive an account provisioning request …, the account provisioning request associated with an electronic messaging address; authenticate the account provisioning request as being associated with a member of the group by determining that the electronic messaging address corresponds to one of the electronic contact credentials in the trusted list; and in response to authenticating the account provisioning request as being associated with a member of the group, configure a threshold for an account associated with the account provisioning request to allow a first threshold amount, the first threshold amount being higher amount than a second threshold amount associated with a second threshold which is in effect for an account that is not associated with one of the members of the group.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk for usage of a financial account by approving provisioning of the use of the account only to a member of a trusted list, where the account has an associated certain threshold amount). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a processor”, “a memory”, “a network”, “an administrator device”, “one or more electronic devices”, and “an interface element”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receive a communication … send one or more electronic messages … receive an account provisioning request…” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) – NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a memory”, “a network”, “an administrator device”, “one or more electronic devices”, and “an interface element” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  
Also, the additional claim limitations of “receive a communication … send one or more electronic messages … receive an account provisioning request…” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 11:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: For independent claim 11, the specific limitations that recite an abstract idea are “receiving … , a communication, the communication defining a trusted list containing electronic contact credentials for a plurality of members of a group; sending one or more electronic messages, … , to members of the group using the electronic contact credentials for each such member of the group; after sending the electronic messages, receiving an account provisioning request…, the account provisioning request associated with an electronic messaging address; authenticating the account provisioning request as being associated with a member of the group by determining that the electronic messaging address corresponds to one of the electronic contact credentials in the trusted list; and in response to authenticating the account provisioning request as being associated with a member of the group, configuring a threshold for an account associated with the account provisioning request to allow a first threshold amount, the first threshold amount being higher than a second threshold amount associated with a second threshold which is in effect for an account that is not associated with one of the members of the group.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk for usage of a financial account by approving the account provisioning request to allow a certain threshold amount to a member of a trusted list). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 11 further to the abstract idea includes additional elements of “a network”, “an administrator device”, “one or more electronic devices”, and “an interface element”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving a communication … sending one or more electronic messages … receiving an account provisioning request…” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a network”, “an administrator device”, “one or more electronic devices”, and “an interface element” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  
Also, the additional claim limitations of “receiving a communication … sending one or more electronic messages … receiving an account provisioning request…” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-10, 12-15, and 21-25 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2 and 12: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the instructions recited in independent claims 1 and 11 by further specifying in response to authenticating the account provisioning request as being associated with a member of the group, configure the account associated with the account provisioning request such that transactions made with the account affect a ledger tracking total transactions made by all members of the group. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3 and 13: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the thresholds recited in independent claims 1 and 11 by further specifying a maximum transaction value over a defined time period. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4 and 14: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the defined time period recited in dependent claims 3 and 13 by further specifying one or more of a day, a week or a month. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 15: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the thresholds recited in independent claims 1 and 11 by further specifying a maximum transaction value for a single transaction. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the thresholds recited in independent claim 1 by further specifying a maximum amount of electronic gift cards that may be purchased by the account associated with the account provisioning request. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible. 
 Regarding dependent claim 7: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the instructions recited in independent claim 1 by further specifying determine that the second account provisioning request is not associated with a member of the group by determining that the second electronic messaging address does not correspond to one of the electronic contact credentials in the trusted list; and in response to determining that the second account provisioning request is not associated with the member of the group, configure an account associated with the second account provisioning request with the second threshold. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
Furthermore, the additional claim limitations of “receiving a second account provisioning request ….” fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). Therefore, these additional recited limitations of the claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 8: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows  the instructions recited in independent claim 1 by further specifying generate one or more codes in association with the trusted list and wherein the one or more electronic messages each include at least one of the codes, and wherein the account provisioning request includes an indicator and wherein authenticating the account provisioning request as being associated with a member of the group includes determining that the indicator corresponds to one of the one or more code. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 9: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the indicator recited in dependent claim 8 by further specifying user input. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the generating one or more codes recited in dependent claim 8 by further specifying generating a single group code for the group. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 21: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows  the instructions recited in independent claim 1 by further specifying wherein the instructions that cause the computer system to receive the account provisioning request in response to the interaction with the interface element further cause the computer system to receive the account provisioning in response to activation of the interface element. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 22: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows  the interface element recited in independent claim 1 by further specifying wherein the interface element includes a button or a link. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 23: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows  the computer system recited in independent claim 1 by further specifying providing to the one or more electronic devices an interface including the interface element. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 24: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows  the computer system recited in independent claim 1 by further specifying wherein the one or more messages provide an interface including the interface element. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 25: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the communication defining the trusted list recited in independent claim 1 by further specifying wherein the communication defining the trusted list is received from the administrator device via an upload interface displayed on the administrator device and the one or more electronic messages are sent in response to receiving the communication defining the trust list via the upload interface. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Response to Applicant’s Arguments
7.	Claim Objections: Applicant’s amendments with respect to amended claims 1 and 11 that are objected, have been considered. Examiner hereby the Claim Objections of these claims. 
8.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-15 and 21-25 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
1. Applicant’s Argument: Under Step 2A, Prong 2: From Applicant Arguments/Remarks, without acquiescing in the Examiner’s assertion regarding Step 2A, Prong 1, even if the claims are directed to an abstract idea (which is not admitted), the Applicant submits that the judicial exception is integrated into a practical application and the claims meet the requirements of Step 2A, Prong 2. The claims are not directed to the judicial exception and “adding the words apply it” on a computer. Instead, the combination of operations recited in the claims provide a specific improvement over systems in which (a) unauthorized users are able to perform unauthorized transfers, (b) blanket restrictions prevent authorized users from performing transfers that would otherwise be permitted, and (c) require unlimited or a large amount of computer resources. In the present claims, thresholds operate to minimize the effect of unauthorized users performing unauthorized transfers without creating difficultly for authorized users. Furthermore, in the present claims thresholds operate to effectively control the use of computing resources at the server computer system.  To the extent that the Examiner alleges that the present claims are directed to an abstract idea of organizing human activity, the present claims are akin to claim 1 of Example 42 of the Guidance in that they integrate the “method of organizing human activity” into a practical application by providing additional elements reciting a specific improvement over prior art systems. In particular, as noted above, by receiving...a trusted list containing electronic contact credentials for a plurality of members of a group... receiving an account provisioning request … .authenticating the account provisioning request... configuring a threshold for an account associated with the account provisioning request..., etc., the present application limits computing resources and avoids unauthorized usage. Thus, the claims are directed to more than the mere idea of implementation of an abstract idea using a computer. As such, they meet Step 2A, Prong 2, of the Mayo test, and the requirements of 35 U.S.C. §101. Applicant notes that Example 42 involves converting, by a content server, non- standardized updated information into a standardized format. This amounts to conversion of data in one format to data in another format. This is a routine operation in the context of computing. Nevertheless, the claim was held to be eligible subject matter because the application of this routine operation in the context of a computer-implemented patient record information storage and notification system transformed the overall process into a practical application. The conversion of non-standard data into standardized data improved the functioning of the computer-implemented system because it made the system more useful by enabling users to share information in real time in a standard format regardless of the format in which the data was input by a user. The present claims include operations (e.g., “receiving an account provisioning request...”’, “authenticating the account provisioning request...”, “configuring a threshold for an account associated with the account provisioning request...”, etc.) that are integrated into the computer- implemented system and result in an improvement over prior art systems. The claims are thus eligible because they are not directed solely to the alleged abstract idea of “certain methods of organizing human activity”. Accordingly, the Applicant respectfully submits that the present claims are directly analogous to Example 42 and should be found eligible under Step 2A, Prong 2 (See Applicant Arguments/Remarks Pages 8-10). 
In response to Applicant’s arguments, Examiner respectfully submits that unlike the claims of Example 42, (i.e., the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea)), the present claims for example independent claim 1 further to the abstract idea include additional elements of “a processor”, “a memory”, “a network”, “an administrator device”, “one or more electronic devices”, and “an interface element”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receive a communication … send one or more electronic messages … receive an account provisioning request…” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). See details of Claim Rejections - 35 USC § 101 in the section above. 
2. Applicant’s Argument: Under Step 2B: From Applicant Arguments/Remarks. even if the answer at Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) is “NO” (which is not admitted), proper assessment of Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) leads to the conclusion that the claims are directed to eligible subject matter. As provided in MPEP 2106.05, this analysis requires a consideration of the claims as a whole. The Applicant respectfully submits that, when all features or operations recited in claims 1 and 11 are considered as a combination, each claim is directed to significantly more than the alleged abstract idea of “organizing human activity”. When the detailed claim features are considered as a whole, it cannot be stated that they merely recite “organizing human activity”. By configuring a threshold for an account to allow a first threshold amount being higher than a second threshold amount which is in effect for an account that is not associated with one of the members of a group, the system is able to limit computing resources and avoid unauthorized usage. Considered as a whole, the claims to the system and method contain significantly more than the alleged abstract idea of “organizing human activity” sufficient to satisfy the requirements of Step 2B. As such, the combination cannot be considered mere generic computing elements that do not amount to significantly more. In addition, MPEP 2106.05 cites DDR Holdings, LLC v. Hotels.com as a case in which the court found limitations recited in a claim to qualify as “significantly more” than a judicial exception. The Applicant notes that DDR Holdings involves receiving from a web browser a signal indicating activation of one of the links displayed by a web page. The present claims recite receiving “an account provisioning request in response to an interaction with an interface element”. Accordingly, the Applicant respectfully submits that the present claims are directly analogous to DDR Holdings and should be found to recite additional elements that amount to significantly more than the alleged judicial exception. Accordingly, the Applicant urges withdrawal of the rejection of the claims under 35 U.S.C. $101.  (See Applicant Arguments/Remarks Pages 10-11). 
In response to Applicant’s arguments, Examiner respectfully submits that unlike the claims in DDR Holdings, the present claims for example independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a memory”, “a network”, “an administrator device”, and “one or more electronic devices” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  See details of Claim Rejections - 35 USC § 101 in the section above. 

Relevant Prior Art
9. 	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Hagey (U.S. Pub. No. 2014/0046744) teach systems and methods to apply values from stored value accounts to payment transactions.
	BARKI (U.S. Pub. No. 2020/0382456) teach managing exchange of instant messages using an assigned communication code.
	Isaacson et al. (U.S. Pub. No. 2014/0250001) teach system and method for processing gifts between different payment account types.

Conclusion
10.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
11.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/LIZ P NGUYEN/
Examiner, Art Unit 3696                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696